Title: To James Madison from B. Metcalfe, 14 October 1816
From: Metcalfe, B.
To: Madison, James



Sir,
Cynthiana Oct 14th. 1816

The undersigned members of the Bar in the county of Harrison & State of Kentucky being informed that a vacancy is occasioned in this district of the Court of the United States by the death of the late Honble. Harry Innis beg leave to recommend as a person suitable to supply said Vacancy Robert Trimble Esq of Paris late one of the Judges of the court of Appeals for the State of Kentucky
In making this recommendation we have no hesitation in saying that Mr. Trimble is a gentleman well qualified to fill any situation in the Judiciary of the State or of the United States; And that We are representing the wishes of the people of this state
We know of no one possessing equal or superior qualifications in our opinion that will be so Generally acceptable to both bar and people of this District.  We are dear Sir with sentiments of the highest esteem your Excellency Mo. Ob. Serts.

B. Metcalfe
Jos Taylor

